Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 4/06/2021.
Claims 1-11, 13-18, and 20-21 are pending for this examination.
Claims 12 and 19 were cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 4/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,133,576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11, 13-18, and 20-21 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for implementing pipelines for executing load and store instruction inclusive of an issue queue and cache unit where requests to reissue instructions / operations can be made depending on a cache hit or cache miss, however, the prior art does not fairly teach or suggest, individually or in combination, a pipelined processor system executing load and store operations with control logic including an issue queue and recirculation queue, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 6,725,358) teaches a pipelined processor with a reorder queue and supports reservations for allowing out-of-order execution, in which effective addresses for load instruction 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183